Citation Nr: 0307827	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In February 1995, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent evaluation effective from July 
1994, the date of the veteran's claim.  The veteran filed a 
Notice of Disagreement in August 1995 to the initial 
evaluation assigned. The veteran filed a Substantive Appeal 
in September 1995.  Subsequent to a RO hearing in January 
1996, the hearing officer increased the rating for PTSD to 30 
percent, effective from the original date of the veteran's 
claim.  The Board remanded the case in April 1997 for a 
readjudication under the new rating criteria for VA's 
Schedule for Rating Disabilities pertaining to mental 
disorders.  The RO was also instructed to afford the veteran 
a new VA psychiatric examination and obtain any pertinent 
treatment records identified by the veteran.  The case file 
was returned to the Board upon completion of the Remand 
instructions.  By a February 2000 decision, the Board denied 
the veteran's claim for entitlement to a higher initial 
evaluation.

The veteran gave notice of appeal of the February 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2000, the veteran through counsel 
filed a brief.  The veteran advanced the following arguments:  
(1) the Board failed to provide adequate reasons and bases 
for its denial of the veteran's claim as it did not discuss 
all of the evidence of record; (2) the Board failed to ensure 
that the RO complied with the instructions delineated in the 
April 1997 Board Remand as the RO did not consider the 
findings reported on the April 1997 examination report under 
the old rating criteria.  The Secretary of VA filed a brief 
in March 2001.  The Secretary urged the Court to vacate the 
February 2000 Board decision and remand the claim for 
readjudication in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Secretary 
advanced the argument that the veteran's contentions were 
rendered moot by the VCAA.  The veteran through counsel filed 
a reply in March 2001.  The veteran argued that the Court 
should vacate the February 2000 Board decision and remand the 
matter to the Board for readjudication on the basis of the 
errors set forth in the veteran's brief as well as on the 
basis of the VCAA.  By Order of the Court dated April 25, 
2001, the Court vacated the February 2000 Board decision and 
remanded the matter to the Board for readjudication.  The 
Court determined that because the Board's decision pre-dated 
the enactment of the VCAA, and because the Board denied the 
veteran's claim based on the previous version of the law, a 
remand was required in order to provide the Board with an 
opportunity to readjudicate the issue, and to give the 
veteran the benefit, if any, of the new statute.  The Court 
further determined that there was no need for the Court to 
specifically order the Board to address the deficiencies 
asserted by the veteran, or to limit its readjudication to 
the matters addressed in the Secretary's brief.  The 
veteran's attorney dropped out of the appeal.  The American 
Legion entered as representative and advanced the same 
arguments raised in the veteran's brief as well as new 
arguments in the August 2002 and February 2003 informal 
hearing presentations.  Pursuant to the Board's authority 
under 38 C.F.R. § 19.9 (2002) to obtain evidence and cure 
procedural defects without remanding the matter back to the 
RO, the Board afforded the veteran another VA psychiatric 
examination to address some the arguments advanced by the 
veteran.  This matter has now been returned to the 
undersigned Veterans Law Judge for readjudication in 
accordance with the Court's April 2001 Order.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and the Board and RO have obtained all relevant 
evidence necessary for an equitable disposition of this 
appeal.

2.  The veteran's service-connected post-traumatic stress 
disorder is manifested by sleep disturbances, night sweats, 
nightmares, nervousness, depression, anxiety, exaggerated 
startle response, irritability, frustration, outbursts of 
anger, hypervigilance, emotional distancing, intrusive 
thoughts of Vietnam, and avoidance of Vietnam stimuli and 
social settings; but absent thought or speech disorder, 
impairment in memory, judgment or insight, neglect of 
personal appearance and hygiene, panic attacks, ritualistic 
behaviors, chronic suicidal ideations, persistent delusions 
or hallucinations, impaired impulse control with periods of 
violence, and demonstrative evidence of incapability of 
managing funds.  The veteran is able to maintain appropriate 
employment but has social impairment.  The veteran has been 
diagnosed with moderate symptoms of PTSD and assigned Global 
Assessment of Functioning scores of 60.

3.  The veteran's psychoneurotic symptoms do not result in 
reliability, flexibility, and efficiency levels that are so 
reduced as to result in considerable industrial impairment.  
The veteran's ability to establish or maintain effective or 
favorable relationships with people is not considerably 
impaired.  


CONCLUSION OF LAW

Entitlement to a higher initial rating in excess of 30 
percent for any part of the appeal period for service-
connected post-traumatic stress disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.41, 4.130, Diagnostic Code 
9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2002).

With respect to VA's duty to notify, the rating decision on 
appeal, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs), and the February 2000 Board 
decision, together have adequately informed the veteran of 
the types of evidence needed to substantiate his claim.  In 
addition, although the February 2000 Board decision was 
vacated, the decision nevertheless also provided the veteran 
with notice of the information and evidence needed to 
substantiate the claim, as well as the applicable laws and 
regulations.  In the August 2002 informal hearing 
presentation, the representative specifically addressed the 
rating criteria in his argument for a higher rating which 
further demonstrates notice of the information and evidence 
needed to substantiate the claim.  The Secretary's brief and 
the Court's order provided the veteran with actual notice of 
the VCAA.  Also, the veteran, through counsel before the 
Court, presented argument on the VCAA in response to the 
Secretary's brief.  In November 2002, the Board notified the 
veteran that the Board would be developing additional 
evidence concerning his appeal.  Specifically, the Board 
advised the veteran that he was scheduled for an examination 
at the VA Medical Center in Pittsburgh, Pennsylvania and that 
he would be notified by the Medical Center of when and where 
to report.  In accordance with the requirements of the VCAA, 
the letter informed the veteran that it was important to his 
appeal that he report for the examination and the 
consequences for failing to report to the examination under 
38 C.F.R. § 3.655 (2002).  In January 2003, the Board 
notified the veteran that it obtained the report on the 
examination conducted and provided the veteran with a copy.  
In further accordance with the requirements of the VCAA, the 
Board advised the veteran of what he needed to know and what 
he needed to do at that juncture.  All of the foregoing shows 
that during the course of this appeal, the veteran has been 
apprised of the division of responsibilities between the 
veteran and VA in obtaining evidence.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, he has not 
referenced any unattained evidence that might aid his claim 
or that might be pertinent to his claim.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the claimant.  The veteran 
is appealing the initial evaluation of a disability following 
an award of service connection for PTSD.  The veteran 
contends that the severity of the disability is greater than 
is contemplated by the initially assigned rating.  As such, 
it is not the present level of disability which
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Thus, the Board afforded 
the veteran another VA psychiatric examination in December 
2002.  Previously, the RO provided the veteran appropriate VA 
examinations in 1994, 1996, and 1997.  The Board concludes 
that there is sufficient evidence to rate the service-
connected disability fairly for the full period of his 
appeal.  The Board also notes that the RO afforded the 
veteran a personal hearing in January 1996.  The veteran 
declined the opportunity to appear at a hearing before the 
Board.

Based on the foregoing, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  All 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.

B.  April 1997 Board Remand

The Court vacated the Board's February 2000 decision, so the 
Board must first address whether the RO complied with the 
Board's April 1997 Remand.  In correspondence dated in May 
1997, the RO asked the veteran to complete and return the 
enclosed VA Form 21-4142 with names, complete addresses, and 
approximate dates of treatment from all health care 
providers, VA and non-VA, who might possess additional 
records pertinent to his claim.  In particular, the veteran 
was asked to identify any medical treatment he might have 
received for his PTSD since January 1996, the date of his 
last VA examination.  In May 1997, the veteran returned VA 
Form 21-4142, on which he noted, "NONE."  The RO afforded the 
veteran a VA psychiatric examination in July 1997.  
Thereafter, the RO considered the findings reported on the 
July 1997 VA examination report and continued the denial as 
it found that the veteran was not entitled to a higher 
initial rating under either the old or new criteria for VA's 
Schedule for Rating Disabilities pertaining to mental 
disorders.  The RO issued the April 1999 SSOC which also 
provided the veteran with notice of the new rating criteria.  
The veteran was provided with a copy of the same and an 
opportunity to respond.  Based on the foregoing actions, the 
RO complied with the Remand instructions.   Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran's counsel before the Court advanced the argument 
that the RO failed to comply with the Remand instructions in 
that the RO did not consider the findings reported on the 
July 1997 examination report under the old rating criteria.  
Though not well detailed and clearly articulated, it appears 
in the analysis section of the April 1999 SSOC that the RO 
continued the denial of a higher initial rating under the old 
criteria and determined under the new criteria that the 
current 30 percent evaluation should remain.  As the Board 
finds that the RO committed no Stegall violations, the Board 
will proceed with appellate review.


C.  Medical Evidence

The September 1994 VA examination report shows that the 
veteran reported a history of heavy drinking since service, 
but indicated that he currently only drank occasionally.  He 
reported that for years he put his wife "through hell" and 
often times, he had episodes where he would "blow up," 
break furniture, and smash televisions.  He indicated that he 
had "lived on the edge" since Vietnam, with alcohol abuse, 
motorcycle riding, and avoidance of marriage until the age of 
30.  He related that he decided to not have children because 
he did not know how he would be able to handle the 
frustrations of a child given his psychological state.  The 
veteran complained of problematic sleeping, night sweats, bi-
weekly nightmares, intrusive thoughts of Vietnam, bad 
temperament, constant depression, hyperstartle reaction, and 
nervousness.  He described his mood as labile and complained 
that he was easily frustrated, short fused, and temper prone.  
He reported that he avoided people and crowds.  He described 
himself as extremely internalized, avoidant, and emotionally 
numb man, who had few friends and did not enjoy life very 
much.  He enjoyed his work as a coal miner because he worked 
down in the ground with a small crew, which made him feel as 
if he were back in the service.  In restaurants, he preferred 
to sit with his back to the wall so that he could see other 
people.  He indicated that he had worked as a coal miner for 
about 20 years.  The veteran reported that he had been in 
counseling for PTSD on a twice a month basis at the 
Westmoreland County Community College.

On mental status examination, the veteran was alert, oriented 
in all three spheres, maintained good contact with routine 
aspects of reality, and showed no signs or symptoms of 
psychosis.  The examiner indicated that the veteran's affect 
appeared rather flattened and mood seemed moderately to 
severely depressed.  The veteran's memory was intact.  The 
veteran had appropriate interactions with the examiner and he 
spoke in normal tones, rhythms, and rates, with good eye 
contact and appreciation for the advice given.  The examiner 
diagnosed PTSD, chronic and severe, but he did not offer an 
opinion as to the veteran's Global Assessment of Functioning 
(GAF) score.  The examiner noted that the veteran presented 
with severe impairments of social and occupational 
adaptability.  The examiner recalled in particular, the 
veteran's indication that he was thankful for the kind of job 
he held.  The examiner also noted that the veteran's alcohol 
abuse appeared to be secondary to his PTSD and he had been 
trying to cut back since his ulcer disease.  

During a RO hearing in January 1996, the veteran expressed 
his feelings of safeness with the mine crew he worked with as 
well as his closeness to his fellow servicemen who served in 
Vietnam.  He testified that he considered them all his 
"brothers," and that he had been on vacations to "about every 
beach in the United States" with the Vietnam Veterans 
Motorcycle Club.  With his own family, however, it was more 
difficult for him to describe his love.  He spoke with his 
mother every day, but he found it difficult to tell his wife 
and mother that he loved them.  He had been married for about 
15 years.  He did not like crowds, and he almost never 
shopped because he dreaded long lines.  He enjoyed gardening 
in the summer and deer hunting.  He indicated that he could 
hear the sound of choppers in his nightmares.  He maintained 
that he had been attending counseling sessions at 
Westmoreland Community College.  He had never taken any 
medications.  The veteran's wife reported that they almost 
never discussed his experiences in Vietnam and that he used 
to drink alcohol frequently until a few years prior to the 
hearing.  She confirmed his sleeping complaints.  The veteran 
complained that he experienced headaches after the 
nightmares, which had become increasingly clearer.  

In a January 1996 letter from C.R.P., MSW, he related that 
the veteran was seen in group and individual counseling 
sessions at a Veterans Resource Center facility at 
Westmoreland County Community College approximately 12 times 
from March 1994 to present.  C.R.P. noted that intrusive 
recollections of war experiences, emotional distancing, 
hypervigilance, sleep disturbance, heightened level of 
anxiety, and depression had been identified through 
treatment.  C.R.P. also noted that the veteran demonstrated 
limited progress in reduction of war related stress, and he 
recommended continuation of psychological processing to which 
the veteran agreed to a resumption of counseling.

The January 1996 VA examination report shows that the veteran 
complained of an increase in nightmares with night sweats 
over the past two years.  He described episodes of sudden and 
uncontrolled anger as well as mild to moderate anxiety in 
social situations, in restaurants, and while shopping.  He 
complained of exaggerated startle responses and 
hypervigilance.  He maintained that these symptoms impaired 
his marital relationship and his other social relationships.  
He socialized only with other Vietnam veterans and he 
attended counseling.  He also complained of vivid 
recollections of Vietnam and sleep disturbances.  It was 
noted that the veteran was not depressed and his symptoms did 
not impair his work.  He worked sometimes six or seven days a 
week to distract himself from memories of his combat 
experiences; he kept focused by working long hours.  At home 
he ruminated and experienced anxiety and distress.  His 
energy and appetite were adequate.  He maintained an interest 
in playing with his dogs and doing various odd chores around 
the house.  The veteran stated that he drank only one or two 
beers on the weekend.  Other complaints were similar to those 
reported at the September 1994 examination.   

On mental status examination, the veteran was alert and 
oriented in all three spheres.  There was no evidence of a 
thought disorder, delusions, or hallucinations.  No psychotic 
symptoms were evident.  The veteran's remote and recent 
memory, abstract thinking, and judgment were all good.  The 
examiner diagnosed PTSD and indicated that the veteran was 
moderately impaired by his symptoms.  The examiner indicated 
that there was definite impairment in social adjustment; 
however, there was no impairment in occupational adjustment.  
The examiner assigned a GAF score of 75.  

The July 1997 VA examination report indicates that the 
examiner interviewed the veteran and his wife and the 
veteran's records were reviewed.  The veteran denied any in-
patient hospitalizations for psychiatric or medical problems 
or treatment at any VA hospitals.  He reported that he 
received outpatient treatment at a Veterans Resource Center 
out-station from March 1994 to January 1996.   The veteran 
admitted to an occasional alcohol "bender" every month or 
two.  It was noted that the veteran's psychiatric, medical, 
occupational, and social history had not varied significantly 
from that previously reported on the last examination with 
one exception.  The veteran and his wife reported that the 
veteran continued to exhibit increasing withdrawal from 
social settings, other than those which involved the Vietnam 
Veterans Motorcycle Club.   The wife noted that the veteran 
had almost no desire to leave his home.  The veteran did not 
take any medications for either psychiatric or physical 
problems.  The wife reported that since the beginning of 
1997, the veteran had taken eight days off from work and on 
those days, the veteran drank.  The examiner noted that the 
veteran's subjective complaints were consistent with those 
reported at his prior examination.  The veteran reported that 
he experienced flashbacks, nightmares, significant sleep 
disruption, some hypervigilance, recurrent and distressing 
intrusive thoughts of Vietnam, exaggerated startle response, 
reactivity to persons of an Asian background, estrangement 
from his family members, outbursts of temper, irritability, 
loss of anger control, and emotional estrangement from 
others.  The veteran's wife reported a history of violence in 
the remote past, though this had not been a problem in recent 
years.  The wife stated that she hears the veteran whimper 
and cry out in his sleep frequently.  Both the veteran and 
his wife indicated that the veteran kept busy to cope with 
his symptoms.  

On mental status examination, the veteran was alert and 
oriented.  His spoken language was fluent, coherent, goal 
directed, and normal in rate with no latencies observed.  He 
cooperated and his motivation was good as was his ability as 
a historian.  He made good eye contact.  His affect appeared 
slightly depressed and moderately anxious and he became 
tearful on one or two occasions during the examination. On 
the other hand, he also smiled and exhibited a sense of humor 
frequently.  The examiner observed that the veteran's hygiene 
and grooming were adequate.  The veteran denied any 
significant anxiety or depression at any time since his 
discharge from the service.  The examiner, however, noted 
that due to some of the veteran's self described symptoms 
that could be associated with depression, he asked the 
veteran's wife whether she perceived him to be depressed.  
She indicated that she believed this was the case.  The 
examiner then noted that the veteran had sufficient energy, 
his sex drive was not impaired, and he never felt suicidal or 
hopeless.  There were a number of activities, such as working 
on his motorcycle and gardening, that he enjoyed.  The 
veteran complained of occasional auditory hallucinations 
caused by external stimuli.  He denied any panic attacks or 
ritualistic behaviors.  His wife described him as a 
perfectionist, however.  Memory, judgment, and insight were 
intact.  The examiner diagnosed PTSD, chronic, moderate and 
assigned a GAF score of 60.  The examiner noted that the 
veteran continued to suffer from symptoms of chronic PTSD 
which included social isolation, sleep disorder, intrusive 
thoughts, flashbacks, irritability, estrangement from loved 
ones, some paranoia, hypervigilance, and exaggerated startle 
response.  He noted that the veteran appeared to work as a 
means of coping and managing his symptoms.  His work became 
increasingly more important in this regard as he reduced his 
drinking, but he continued to occasionally abuse alcohol when 
he was not working as a means to cope with his symptoms.  The 
examiner further noted that the veteran's social functioning 
was very limited and only included those with whom he felt 
some companionship due to his Vietnam experiences.  The 
examiner also highlighted the veteran's indication that his 
current setting was the only job situation in which he could 
work because of the similarities between his job and  Vietnam 
experiences.  

The December 2002 VA examination report shows that the 
examiner reviewed the claims file.  It was noted that the 
veteran's social and occupational history since the last 
examination remained generally unchanged.   The veteran 
remained employed as a coal miner.  He remained married, had 
no children, and resided with his wife.  The veteran reported 
no other psychiatric or psychological treatment other than 
the previously reported sessions at the Veterans Resource 
Center facility.  The veteran had taken no psychotropic 
medications of any kind, but reported that he recently 
requested sleeping medications from his primary care 
physician.  The veteran reported a recent death of a close 
friend in a motorcycle accident that he witnessed.  This 
incident was extremely stressful for the veteran by his 
report, and had affected his current symptomatology.  The 
veteran related subjective complaints similar to those 
complaints noted in prior examination reports.  In addition, 
he complained of problems with authority at work and 
depression.  He also claimed that his sleep had become more 
erratic, his temper had worsened, he was more irritable, and 
he had begun to loose his concentration.  He related that he 
binged on alcohol on the weekends.  

The examiner noted that during the examination, the veteran 
was alert and oriented in all spheres.  Grooming, hygiene, 
and dress were all good.  Speech was somewhat pressured and 
overproductive at times, but generally relevant, coherent, 
and directed.  Mood was sometime labile and depressed.  The 
veteran was tearful at times during the discussion, 
particularly concerning the recent loss of his friend.  He 
indicated that he had erratic eating habits and smoked 
marijuana on a regular basis.  The veteran reported that he 
had suicidal ideations after the death of his friend.  The 
examiner noted that no hallucination or delusions were 
reported or elicited.  The veteran reported dissociative 
symptoms in the form of Vietnam-related flashbacks.  He also 
reported avoiding stimuli that reminded him of Vietnam.  His 
insight and judgment did not appear impaired. 

The examiner noted that the veteran reported that outside of 
work, he participated in activities with the Vietnam Veterans 
Motorcycle Club and the American Legion, as well as extensive 
biking and camping activities.  He reported that he had an 
excellent relationship with his wife and he generally got 
along well with his coworkers, although he noted that he had 
significant problems with authority.  He reported that at 
home, his wife recently began handling finances because he 
was spending too much.  She performed inside chores and he 
performed outdoor lawn and gardening.  The examiner diagnosed 
PTSD, chronic, moderate and episodic alcohol abuse.  He 
assigned a GAF score of 60 and noted moderate symptoms or 
moderate difficulty in social, occupational, and school 
functioning due to PTSD.  

The examiner concluded that the veteran was generally 
pleasant and cooperative throughout the examination.  Results 
of the examination, including psychological testing, were 
consistent with those reported in the July 1997 examination 
report in that the veteran appeared to meet recent criteria 
for chronic, moderate PTSD.  The examiner noted that despite 
his current symptomatology, the veteran remained employed for 
over 25 years in a productive fashion with only moderate 
employment-related difficulties.  He had no difficulties 
getting along with his immediate group of coworkers, although 
he expressed some difficulty with supervisory authority.  The 
veteran reported that he was frequently absent due to stress-
related problems, however.  The veteran also had a history of 
stable relationships, including what he described as a very 
good and supportive relationship with his wife and family.  
He appeared to have a social network of friends that were 
supportive and he was able to maintain with appropriate 
interactions within the community.  Overall, the examiner 
found that the veteran continued to experience some marked 
intrusive symptoms of PTSD, which was exacerbated recently by 
the death of his best friend.  He had nonetheless been able 
to maintain appropriate community adjustment, employment, and 
social relationships with minimal psychiatric or 
psychological treatment or intervention.  The veteran had 
been recently experiencing exacerbation of the symptomatolgy 
which he himself had attributed to the death of his friend 
which brought back memories of Vietnam.  The examiner noted 
that overall, despite the recent stressor and death of his 
friend, the veteran's condition appeared to remain stable in 
regards to his service-connected PTSD.  

D.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2002).

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria which are more to his or her advantage.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (holding that 
where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply).  The old criteria may be appled for 
the full period of the appeal.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000).  Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

The veteran's service-connected PTSD is presently assigned a 
30 percent rating.  Under the criteria in effect before 
November 7, 1996, a 30 percent evaluation was warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The General 
Counsel of VA provides that "definite" is construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 2002).   
A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

According to the September 1994, January 1996, July 1997, and 
December 2002 VA examination reports, the veteran primarily 
complains of sleep disturbances, night sweats, nightmares, 
nervousness, depression, anxiety, exaggerated startle 
response, irritability, frustration, outbursts of anger, 
hypervigilance, emotional distancing, intrusive thoughts of 
Vietnam, and avoidance of Vietnam stimuli and social 
settings.  Despite the veteran's symptomatic complaints, he 
has remained steadily employed since his discharge from 
service-of which the latter 17 years has been spent as a 
coal miner with the same company.  The veteran consistently 
indicated that he enjoyed his line of work as it enabled him 
to cope with his PTSD symptoms.  He indicated that he often 
worked extra hours.  For the first time in December 2002, the 
veteran reported problems with personnel who were in 
authority at work, but he continued to remain very close with 
his mining crew.  He reported increased absences at work due 
to stress-related problems.  The veteran, however, also 
indicated that he used "leave" time to take off from work as 
opposed to simply deciding to be absent from work.  This 
tends to show that the veteran retains some initiative and 
reliability.  Indeed, at one point, the veteran reported that 
he would need to miss duck hunting and would not be able to 
take Christmas off due to his use of the balance of his 
"leave."  At the earlier examinations, the veteran reported 
that he only drank occasionally-one or two beers on the 
weekend.  At more recent examinations, the veteran reported 
that he binged on alcohol on the weekends.  It is not 
entirely clear whether this is evidence of an escalation in 
alcohol use and thus evidence of a correlative increase in 
severity of symptoms.  Regardless, there is no indication 
that the veteran's alcohol use has resulted in considerable 
interference in his employment.  Accordingly, the foregoing 
evidence clearly shows that the veteran's PTSD symptoms more 
closely result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment and do not result in considerable 
industrial impairment, which is the criteria for the next 
higher evaluation.

The VA examination reports show impairment in the veteran's 
social adaptivity.  In 1997, the veteran and his wife 
reported that the veteran continued to exhibit increasing 
withdrawal from social settings and the wife maintained that 
the veteran almost had no desire to leave his home.  They 
also, however, indicated that the veteran still maintained a 
close relationship with other Vietnam veterans in the Vietnam 
Veterans Motorcycle Club, with whom the veteran went on 
vacations with at the beach or camping.  In December 2002, 
the veteran reported that outside of work, he continued to 
participate in activities with the Vietnam Veterans 
Motorcycle Club and now with the American Legion.  Thus, 
while the veteran does not like crowds, avoids people, and 
does not go shopping, the veteran has maintained a social 
network of friends.  The veteran has also maintained a 
relationship with his wife and his mother.  While the veteran 
maintains that he has emotionally distanced himself from his 
wife and his mother, he clearly finds his
relationships with them supportive given his statements 
concerning them-especially statements he made at the 
December 2002 examination.  The foregoing evidence clearly 
shows that the veteran's PTSD symptoms more closely result in 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people 
rather than symptoms that result in considerable impairment 
in the veteran's ability to establish or maintain effective 
or favorable relationships with people which is the criteria 
for the next higher evaluation.

The representative argued that the veteran is entitled to a 
higher rating based on 
the September 1994 VA examiner's conclusion that the veteran 
presented with severe impairments of social and occupational 
adaptability.  The examiner's conclusion, however, is not 
supported by his findings or by the other evidence of record 
which clearly shows that the veteran has adapted very well to 
his occupation as a coal miner for a significant period of 
time.  As discussed earlier, the veteran's overall ability to 
establish or maintain effective and wholesome relationships 
with people represents a degree of social inadaptability that 
is definite impairment or "more than moderate but less than 
rather large."  

The veteran's counsel before the Court argued that the July 
1997 VA examiner's comment that the veteran appeared to use 
work as a means of coping and managing his symptoms was 
evidence that his symptoms resulted in severe occupational 
impairment.  To the contrary, the impact of the examiner's 
statement is that the veteran's symptoms do not result in 
severe occupational impairment as the veteran has worked for 
a lengthy period in a type of job that accommodates his PTSD 
symptoms.  That a veteran's PTSD symptoms exclude him from 
performing in certain types of jobs is not a basis upon which 
disability ratings are assigned.  Rather, it is the extent to 
which a veteran's PTSD symptoms interfere with his ability to 
perform in any type of job in any earning capacity.  In the 
instant case, the veteran has found a suitable job so it is 
irrelevant that the veteran would not be able to perform in a 
spectrum of others.  

In an earlier informal hearing presentation filed in December 
1999, the representative maintained that the July 1997 VA 
examiner's GAF assignment of 60 was inconsistent with the 
previously discussed "coping" statement and finding that the 
veteran's social functioning was very limited.  As discussed, 
the findings reported on the July examination report show 
that the veteran's symptoms do not result in severe 
occupational impairment.  The veteran's social functioning 
represents one aspect of the veteran's overall disability 
picture that the GAF score purports to reflect.  It was the 
July 1997 VA examiner's opinion that the veteran's overall 
disability picture reflected symptomatology associated with a 
GAF score of 60 and the findings reported on the examination 
report support his findings.  The diagnosis was that the 
veteran's PTSD was moderate.  

While the veteran may sincerely feel a different finding is 
warranted, he has no medical expertise.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board must consider the 
competent medical evidence in evaluating the severity of his 
PTSD.  The opinion that the veteran's PTSD is moderate is 
continued by the VA examiner in December 2002, who reviewed 
all of the prior evidence.  The December 2002 examiner 
summarized as follows:

Results of the examination including psychological 
testing are consistent with those reported in the 
previous examination by [Dr. H.] in that the 
veteran appears to meet recent criteria for 
chronic, moderate posttraumatic stress disorder.  
Despite his current symptomatology, the veteran has 
remained employed for over 25 years in a productive 
fashion with only moderate employment-related 
difficulties.  He has no difficulty getting along 
with his immediate group of coworkers, although he 
expresses some difficulty with supervisory 
authority.  Veteran does report frequent absences 
due to stress-related problems, however.  Veteran 
also has a history of stable relationships 
including what he describes as a very good and 
supportive relationship with his wife and family.  
He appears to have a social network of friends that 
are supportive and he has been able to maintain 
with appropriate interactions within the community.  
Overall, the veteran continues to experience some 
marked intrusive symptoms of posttraumatic stress 
disorder, which had been exacerbated recently by 
the death of his best friend.  He has nonetheless 
been able to maintain appropriate community 
adjustment, employment and social relationships 
with minimal psychiatric or psychological treatment 
or intervention.  The veteran had been recently 
experiencing exacerbation of the symptomatology 
which he himself has attributed to the death of his 
friend which "brought everything from Vietnam 
back."  

Overall, despite the recent stressor and death of 
his friend, the veteran's condition appears to 
remain stable in regards to his service-connected 
posttraumatic stress disorder.  The veteran remains 
employable and is capable of managing his funds in 
his own best interest.  

The Board accords more probative value to the December 2002 
VA examiner's opinion as he weighed all of the evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (providing 
that the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran).  Indeed, one of 
the main arguments of the veteran's counsel before the Court 
and the veteran's representative is that the Board failed to 
consider all of the evidence.  As such, the Board finds that 
the December 2002 VA examiner's opinion is more persuasive 
than the earlier opinions.  

Accordingly, the Board finds that the competent medical 
evidence does not reflect an evaluation in excess of 30 
percent under the criteria for PTSD in effect prior to 
November 7, 1996.  Thus, the Board concludes that the 
veteran's PTSD more closely manifests distinct, unambiguous, 
and moderately large in degree symptomatology.  A higher 
initial evaluation in excess of 30 percent for any part of 
the appeal period is not warranted under the criteria before 
the regulations were amended.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Under the criteria in effect after November 7, 1996, a 30 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  
 
A 70 percent evaluation requires evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
evidence of total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

As previously noted, the veteran primarily complains of sleep 
disturbances, night sweats, nightmares, nervousness, 
depression, anxiety, exaggerated startle response, 
irritability, frustration, outbursts of anger, 
hypervigilance, emotional distancing, intrusive thoughts of 
Vietnam, and avoidance of Vietnam stimuli and social 
settings.  The veteran's subjective complaints of depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment 
as well as objective findings of slightly depressed affect 
and sometime labile and depressed mood, are all consistent 
with symptomatology associated with a 30 percent evaluation.  
At the 1997 and 2002 VA examinations, the veteran exhibited 
alertness and orientation in all three spheres.  The veteran 
complained that he had begun to loose his concentration, but 
no thought or speech disorder consistent with a higher 
evaluation was displayed at either examination.  No 
impairment in memory, judgment, or insight was detected.  No 
neglect of personal appearance and hygiene was observed at 
each examination.  The veteran has denied panic attacks or 
ritualistic behaviors.

At the 1997 examination, the veteran denied any suicidal 
ideations, but at the 2002 examination, the veteran reported 
that he had suicidal ideations after the death of his friend.  
Given the history of no suicidal ideations, there is no 
indication that the veteran's recent complaints of suicidal 
ideations are more than a temporary response to the stressor 
of his friend's death.  At the 1997 examination, the veteran 
complained of occasional auditory hallucinations but denied 
the occurrence of hallucinations or delusions at the 2002 
examination.  Thus, there is no evidence of persistent 
delusions or hallucinations and it was noted that none were 
elicited on examination.  The veteran has complained of 
outbursts of anger and loss of anger control which is 
suggestive of an impaired impulse control, but there is no 
evidence that the veteran's anger is currently accompanied by 
periods of violence.  The  veteran also reported at the 2002 
examination that his wife had recently begun to handle 
finances because he was spending too much.  While she may be 
assisting  him, the evidence does not indicate that the 
severity of the veteran's symptoms has resulted in problems 
such that he is incapable of managing his funds.

The Board incorporates by reference its previous discussion 
on the extent to which the veteran's PTSD symptoms interfere 
with his ability to establish and maintain effective work and 
social relationships.  Despite the veteran's symptoms, the 
veteran has been able to maintain appropriate employment and 
social relationships. The extent to which the veteran's 
social impairment might be productive of a higher evaluation, 
the fact remains that the overwhelming majority of the 
veteran's symptoms are consistent with the current 
evaluation.  Each examiner diagnosed the veteran with 
moderate PTSD and assigned a GAF score of 60.  The GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV)).  According to the DSM-IV, scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The assigned GAF scores are consistent with a 30 
percent evaluation.  Accordingly, the Board finds that the 
veteran's overall disability more closely appropriates the 
symptomatology associated with a 30 percent evaluation under 
the new criteria set forth in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002) as well.

The Board has considered assigning staged ratings, but the 
veteran's symptoms have not been shown to be manifested by 
greater than the criteria associated with a 30 percent 
evaluation during any portion of the appeal period.  
Accordingly, a staged rating is not in order, and a 30 
percent rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The record also does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1)(2002).  The Board notes that 38 C.F.R. § 
4.1 provides that percentage ratings represent average 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions in civil occupations 
and are considered adequate to compensate for considerable 
loss of working time.  The veteran has been adequately 
compensated for the effect of his PTSD on his ability to 
perform his job duties under the regular rating schedule 
standards.  The Board finds that there has been no showing 
that the veteran's service-connected PTSD has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1)(2002) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

A higher initial evaluation in excess of 30 percent for the 
full period of the appeal for post-traumatic stress disorder 
is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

